DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 10/22/2020. This action is made FINAL.

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive.
The applicant added the limitation of “by an action originated.” However this limitation does not overcome the prior art of record.
Sun et al (Publication number: US 2016/0239151) shows that infrared light emitting elements 51 and infrared light receiving elements 52 in both X direction and Y direction according to the area of detection blind area formed by the first photodetectors 4. The infrared light emitting elements 51 and infrared light receiving elements 52 form an infrared light matrix covering the second touch area 32 over the second touch area 32. Further, when the first touch area 31 is touched, the touch substrate 3 experiences slight deformation at the touch position such that conditions for infrared light to be totally reflected in the touch substrate 3 is breached, allowing the infrared light to exit from the top surface of the first touch area 31. The first photodetector 4 determines the position of touch point in the first touch area 31 by detecting the exiting position of light. See .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (Publication number: US 2016/0334937) in view of Sun et al (Publication number: US 2016/0239151) in view of Hyde (Publication number: US 2016/0109972).

Consider Claim 1, Wu et al show an apparatus for providing infotainment, comprising: 
(a) A plurality of signal sources to generate a plurality of signals to correspondingly propagate along a plurality of signal paths (see figures 1 and 2; paragraphs 20 and 21); (The signal sources are read as light engine modules 110, 112, 114 and 116).
(b) And a plurality of sensors complementarily arranged to the plurality of signal sources to receive the signals, defining terminuses of the signal paths except when one or more of the signals are blocked or interfered with, preventing the one or more signals from (see figures 1 and 2; paragraphs 20 and 21); (The light source is used for producing a light such as an infrared light, an ultraviolet light or a visible light, etc., and the optical sensor is used for detecting a brightness of the light directly or indirectly (for example, the light is reflected or shielded) produced by the light source).
(c) Wherein the signals sources and the sensors are further complementarily arranged to a touch sensitive screen of an infotainment system (see figure 2; paragraphs 23 and 24); (The processing unit 120 can generate corresponding touch coordinates data according to the triangulation method and optical touch data sensed by the optical sensors in the optical sensing modules 182, 184, 186 and 188).
However, Wu et al do not specifically show that blockage or inference of the signals are used to determine or at least contribute in a determination of whether the touch sensitive screen is being interacted from a first side or a second side.
In related art, Sun et al show that blockage or inference of the signals are used to determine or at least contribute in a determination of whether the touch sensitive screen is being interacted from a first side or a second side (figure 2; paragraphs 21, 23, 24, and 27); (The infrared system of Sun et al determines which area (31 or 32) does a user touch (read as first side and second side). Further, Sun et al show that “when a finger touches a point in the second touch area 32 (namely the detection blind zone of the first photodetector 4), the infrared light at the touch point is blocked, and there are two rays of infrared light along X direction and Y direction that cannot arrive the infrared light receiving elements 52. Therefore, it is possible to determine coordinates of the touch point in the second touch area 32 by detecting coordinates of the position where the infrared light is blocked.”)
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sun et al into the teaching of Wu in order to determine a position of a touch point in the second touch area (see Sun et al; paragraphs 3 and 4).
However, Wu and Sun do not specifically show that the infotainment apparatus is incorporated into a vehicle.
In related art, Hyde shows that the infotainment apparatus is incorporated into a vehicle (paragraphs 17 and 18).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Hyde into the teaching of Wu and Sun to integrate a touchscreen device into a dashboard (see Hyde; paragraph 17).

Consider Claim 2, Wu et al show that the plurality of signal sources and the plurality of sensors are complementarily arranged on a perimeter of the touch sensitive screen, surrounding the touch sensitive screen (see figures 1 and 2; paragraphs 20 and 21); (The light source is used for producing a light such as an infrared light, an ultraviolet light or a visible light, etc., and the optical sensor is used for detecting a brightness of the light directly or indirectly (for example, the light is reflected or shielded) produced by the light source).

Consider Claim 3, Wu et al show that the touch sensitive screen has a first linear edge, a second linear edge orthogonal to the first linear edge, a third linear edge parallel to (see figures 1 and 2; paragraphs 20 and 21); (The light source is used for producing a light such as an infrared light, an ultraviolet light or a visible light, etc., and the optical sensor is used for detecting a brightness of the light directly or indirectly (for example, the light is reflected or shielded) produced by the light source).

Consider Claims 4 and 5, Wu et al show that the touch sensitive screen, wherein the plurality of signal sources and the plurality of sensors are complementarily embedded on the perimeter of the touch sensitive screen, surrounding the touch sensitive screen, wherein the apparatus is the infotainment system embedded in the vehicle, having the touch sensitive screens with the signal sources and sensors embedded on the touch sensitive screen's perimeter (see figures 1 and 5).

Consider Claim 12, Sun et al show that the sensors further respectively output sensor data indicative of whether the sensors receive the corresponding signals; and wherein the infotainment system further comprises a user interface interaction assistant unit coupled to the sensors to determine whether the touch sensitive screen is being (figure 2; paragraphs 21, 23, 24, and 27); (The infrared system of Sun et al determines which area (31 or 32) does a user touch (read as first side and second side). Further, Sun et al show that “when a finger touches a point in the second touch area 32 (namely the detection blind zone of the first photodetector 4), the infrared light at the touch point is blocked, and there are two rays of infrared light along X direction and Y direction that cannot arrive the infrared light receiving elements 52. Therefore, it is possible to determine coordinates of the touch point in the second touch area 32 by detecting coordinates of the position where the infrared light is blocked.”)

Consider Claim 13, Sun et al show that the plurality of signal sources are light emitting diodes (LED) that emit infrared optical signals, and the plurality of sensors are infrared sensors (see paragraphs 17, 18, and 28); (The infrared light emitting elements 51 may be electroluminescent diodes that emit infrared light while being energized. The infrared light receiving elements 52 may be photosensitive diodes that can generate electric currents while receiving infrared light).

Consider Claim 14, Sun et al shows that the first side is a driver side of the vehicle, and second side is a passenger side of the vehicle (see figure 2); (Areas 31 and 32 of figure 2 of Sun et al are read as first and second sides. A person of ordinary skill in the art modifying Sun et al by the Hyde reference would understand that the areas 31 and 32 would become the first and second sides of the vehicle of Hyde).

Allowable Subject Matter

Claims 6-11 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        01/29/2021